Citation Nr: 0408985	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-14 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to permanency of a total schedular rating for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1967 to January 
1970, and from April to December 1970.  

By rating action in December 1999, the RO, in part, assigned 
a temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 from March 31, 1998, and an increased rating to 70 
percent, effective from September 1, 1998.  The veteran 
perfected an appeal of the 70 percent evaluation.  
Thereafter, by rating action in February 2000, the RO 
assigned an increased schedular rating to 100 percent, 
effective from September 1, 1998.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2001 decision by the RO 
which continued the 100 percent schedular evaluation assigned 
for the veteran's PTSD, but found that the evaluation was not 
permanent and was subject to future review examinations.  


REMAND

The veteran contends that his service-connected PTSD is 
severely disabling and unlikely to improve.  Therefore, the 
evaluation should be made permanent and total under the 
provisions of 38 C.F.R. § 3.327 (b)(2) so that he will not 
have to undergo periodic review examinations.  

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  See 38 C.F.R. § 3.340(b) (2003).  
Once permanence is established, a veteran need not undergo 
further VA examinations in order to retain his 100 percent 
disability rating for the permanent disability.  See 38 
C.F.R. § 3.327(b)(2)(iii) (2003).  

The most recent VA psychiatric examination was conducted in 
November 2001, more than two years ago.  It is not clear if 
the claims file was reviewed at that time, nor did the 
examiner indicate whether the veteran's PTSD was permanent in 
nature and unlikely to improve.  The claims file includes 
numerous VA outpatient reports through August 2002 which 
indicate that his PTSD is significantly disabling and renders 
him unemployable.  However, the reports also reflect some 
positive progress in his symptoms which suggest that 
improvement may be possible.  For example, the veteran 
started working out, going to church, and dating.  See March 
2001 VA outpatient records.  

While the evidence of record includes a statement from a 
social worker to the effect that his PTSD symptoms are 
unlikely to improve, other evidence of record indicates that 
there are a number of recent stressors unrelated to PTSD, 
i.e., health issues of his parents, divorce, and recent loss 
of a veteran friend, which have aggravated his symptoms.  
Given the medical complexity of this case, the Board finds 
that an examination is required to ascertain whether the 
current severity of the veteran's PTSD is reasonably certain 
to continue throughout his lifetime.  

The Board notes that the veteran is apparently receiving 
Social Security disability.  However, it does not appear that 
any attempt was made to obtain the Social Security decision 
awarding benefits or the medical records used in reaching 
that determination.  Therefore, these records should be 
obtained and associated with the claim folder.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992).  

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  The Act and 
implementing regulations, among other things, provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It also includes new notification 
provisions.  38 C.F.R. § 3.159 (2003).  

As to the issue currently on appeal, the veteran was advised 
of the enactment of VCAA in statement of the case.  However, 
he was not provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter prepared by the RO, not 
specifically addressing the subject 
matter at issue, is not acceptable.  The 
RO must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for PTSD since August 2002.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.  

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his PTSD and 
whether any current total disablement, if 
found, is permanent.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the psychiatrist for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  If the examiner finds that 
the veteran's PTSD is totally disabling 
or incapacitating, he or she should offer 
an opinion as to whether it is at least 
as likely as not that the probability of 
permanent improvement under treatment is 
remote.  The examiner should describe the 
findings in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
PTSD have been provided by the examiner 
and whether he or she has responded to 
all questions posed.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a 
Supplemental Statement of the Case, which 
includes the provisions of 38 C.F.R. 
§ 3.159, and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


